Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Owensby et al (US 2012/0148713 A1 as previously recited) in view of Fox (4,875,782 A as previously recited).
With respect to claim 5, Owensby et al discloses of a method of operating a cooking appliance (Figures 14-24) having an upper heating surface 204 and a lower heating surface 203 (Para. 0043 and 0095; Figures 17-24), the method comprising the i.e. examiner interprets that the temperature sensor 55 is removably lockable via the electronic linear actuator 53 to secure or lock the temperature sensor 55 to and away from the upper heating surface 204 by the controller; Para. 0091-0092) that is removably affixable a housing 202 (Para. 0092 and 0095; Figures 17-18 and 22) adjacent a heating surface 204 (Para. 0043 and 0092; Figures 17-18 and 22), the temperature sensing probe 55 being in electrical communication 56 with the control unit 101 (Para. 0059 and 0091; Figures 12-24); coupling the upper heating surface 204 and the lower heating surface 203 so as to be selectively movable to vary a distance between the upper heating surface 204 and the lower heating surface 203 (Para. 0043 and 0095; Figures 17-24); and selectively moving a tip 57 of the temperature probe 55 from a first position (Figure 17) that does not extend beyond the upper heating surface 204, to a second position (Figure 18) where the tip 57 does protrude beyond the upper heating surface 204 (Para. 0043, 0092-0093 and 0095; Figures 17-24). 
[AltContent: arrow][AltContent: textbox (Temperature sensing probe)][AltContent: arrow][AltContent: textbox (Upper heating surface)][AltContent: arrow][AltContent: textbox (Linear Actuator)]
    PNG
    media_image1.png
    649
    479
    media_image1.png
    Greyscale

Figure 18 of Owensby et al
Owensby et al fails to disclose that a removably lockable temperature sensing probe in a temperature probe housing. 
Fox teaches of a removably lockable temperature sensing probe 26 in a temperature probe housing 28 (Col. 3, lines 29-39; Figures 1-3).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to add onto the temperature sensing probe as taught by Owensby et al, by incorporating the temperature probe housing as taught by Fox, thereby allowing for precise control of the linear movement desired to be imparted to the temperature probe in order to extend within a material and measure the temperature at a plurality of locations therein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1 as previously recited) in view of Griffin et al (US 2004/0074398 A1 as previously recited).
With respect to claim 8, Bobo discloses of a cooking appliance 20 (i.e. waffle iron 20), the cooking appliance 20 (Para. 0105; Figures 1-25) comprising: an upper housing 24, 26 having a first heating surface 58, 60 selectively contacting (i.e. when a waffle is put into the waffle iron, the waffle touches first heating surface) a food item (Para. 0105 and 0107; Figures 1-25), a lower housing 22 having a second heating surface 58, 60 selectively contacting (i.e. when a waffle is put into the waffle iron, the waffle touches first heating surface) the food item (Para. 0105 and 0107; Figures 1-25), the first heating surface 58, 60 and the second heating surface 58, 60 being selectively movable with respect to one another (Para. 0106; Figures 1-2B); a temperature sensing probe 600 removably lockable (i.e. a spring or similar device (not shown) may be utilized in order to ensure the thermo-couple 600 stays secured or locked against the corresponding grid array 58, 60. Thus the thermos-couple can be unsecured or unlocked from being against the corresponding grid array 58, 60) to a receiver (See figure 8 below showing the thermocouple received within and opening of the grid array 58, 60 and cover member 24, 26) in the upper housing 24, 26 and selectively extending through the first heating surface 58, 60 (Para. 0105; Figure 8).
[AltContent: arrow][AltContent: textbox (Dual Level Waffle Iron)][AltContent: arrow][AltContent: textbox (Upper/lower housing)][AltContent: arrow][AltContent: textbox (Lower housing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heating Surface)][AltContent: arrow][AltContent: textbox (Upper/ Lower housing )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Temperature sensing probe)]
    PNG
    media_image2.png
    672
    576
    media_image2.png
    Greyscale

Figure 8 of Bodo et al
Bodo et al fails to disclose that the temperature sensing probe includes a rotatable knob with a guide cylinder and a piercing shaft having a temperature sensor, the piercing shaft upon rotation of the knob being extendable from a first position, in which the piercing shaft is substantially contained within the knob, to a second position, in which the piercing shaft extends further from the knob to pierce the food item.
Griffin et al teaches of a temperature sensing probe 10 includes a rotatable knob 22 with a guide cylinder 14, 24 and a piercing shaft 18 having a temperature sensor (i.e. the temperature is sensed at the tip 20 of the probe; Para. 0019; Figures 2 and 3), the piercing shaft 18 upon rotation of the knob 22 being extendable from a first position (i.e. Increasing or decreasing the penetration distance of the probe 18 below the plate; Figures 2, 3), in which the piercing shaft 18 is substantially contained within the knob 22, to a second position (i.e. Increasing or decreasing the penetration distance of the probe 18 below the plate; Figures 2, 3), in which the piercing shaft 18 extends further from the knob 22 to pierce the food item (Para. 0019-0022; Figures 2-3).
[AltContent: arrow][AltContent: textbox (Gauge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Temperature Probe Tip)][AltContent: textbox (Temperature Probe)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubular grip
mount)]
    PNG
    media_image3.png
    475
    556
    media_image3.png
    Greyscale

Figure 3 of Griffin
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bodo, with Griffin et al to replace the thermometer as taught by Bodo to incorporate the temperature probe as taught by Griffin et al, for the purpose of ensuring that food orders are cooked to a sufficient temperature to satisfy health requirements without overcooking the food to render it unpalatable to the customer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1 as previously recited) in view of Griffin et al (US 2004/0074398 A1 as previously recited) as applied to claim 8 above, and further in view of Chen (US 5,743,647 A as previously recited).
With respect to claim 2, Bobo in view of Griffin et al, as applied to claim 8, does not explicitly discloses that the temperature sensing probe includes at least one protrusion extending from the piercing shaft; the temperature sensing probe at least one 
Chen teaches that the temperature sensing probe 2 includes at least one protrusion 24 extending from the piercing shaft 21 (Col. 2, lines 50-65; Figure 1-4); the temperature sensing probe 2 at least one protrusion 24 is received in an angled slot 130, 133 (i.e. angle can be 0, 90, 180 or 270. In this case the slot 130, 133 is substantially vertical at 90 degree with respect to the guide cylinder’s longitudinal direction) formed in the guide cylinder 131 and a substantially vertical groove formed in the rotatable knob 11 (i.e. the knob is rotatable by hand; Col. 2, lines 27-50; Figures 1-4).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bobo and Griffin et al, with Chen to add to the thermometer as taught by Bobo and Griffin et al to incorporate the temperature probe features of at least one protrusion on the shaft and a substantially vertical groove formed within the rotatable knob as taught by Chen, for the purpose of coupling and decoupling mechanisms may be modified for detachably connecting the housing (i.e. guide cylinder and rotatable knob) with the thermometer. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1 as previously recited) in view of Griffin et al (US 2004/0074398 A1 as previously recited) as applied to claim 8 above, and further in view of Owensby et al (US 2012/0148713 A1 as previously recited).
With respect to claim 3, Bodo et al in view Griffin et al, as applied to claim 8, discloses that the temperature sensing probe 600 (Figure 8) is selectively movable between a second position (Figure 8) in which the temperature sensing probe 600 is retracted (i.e. if a spring or similar device is needed to ensure the thermos-couple stays secured against the heating surfaces 58, 60; Figures 2A-2B and 13A-13B) and does not extend through the first heating surface 22 (Para. 0105; Figures 8).
However Bodo et al in view of Griffin et al does not explicitly disclose that the temperature sensing probe is selectively movable between a first position in which the temperature sensing probe extends through the first heating surface, and a second position, in which the temperature sensing probe is retracted and does not extend through the first heating surface.
Owensby teaches of a temperature sensing probe 55 is selectively movable between a first position, in which the temperature sensing probe 55 extends through the first heating surface 49, and a second position, in which the temperature sensing probe 55 is retracted and does not extend through the first heating surface 49 (Para. 0092-0093; Figures 17-18).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bodo and Griffin et al, with Owensby et al to modify the movement of the thermometer as taught by Bodo and Griffin et al with the movement of the temperature probe as taught by Owensby et al, for the purpose of eliminating concerns of cross-contamination of food and preventing leakage of packaging films around the probe.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Owensby et al (US 2012/0148713 A1 as previously recited) in view of Griffin et al (US 2004/0074398 A1 as previously recited).
With respect to claim 6, Owensby et al discloses of a temperature sensing system 52-57 for a cooking appliance 49-50 (Figures 14-22), the temperature sensing system 52-57 (Para. 0091; Figures 14-18) comprising: a temperature sensing probe 55 being removably lockable (i.e. examiner interprets that the temperature sensor 55 is removably lockable via the electronic linear actuator 53 to secure or lock the temperature sensor 55 to and away from the upper heating surface 204 by the controller; Para. 0091-0092) to a cooking appliance 49-50 (Para. 0091-0092; Figures 14-24); the temperature sensing probe 55 includes a piercing shaft 57 having a temperature sensor (i.e. the tip of the temperature probe 57 is a thermocouple), the piercing shaft 57 being extendable from a first position (i.e. starting position; Para. 0091; Figures 14-24), in which the piercing shaft 57 is substantially contained outside the cooking appliance 49-50 and food item 51 being monitored (Para. 0092; Figure 18), to a second position (i.e. Forward position; Para. 0091, Figure 17), in which the piercing shaft 57 extends out and protrudes into the cooking appliance 49-50 (Para. 0091-0093; Figures 17-18); a control unit 101 in electrical communication with the temperature sensing probe 55 (Para. 0059-0060 and 0091; Figures 17-19), the control unit 101 selectively operating the cooking appliance 49-50 in dependence upon data (i.e. temperature readings feedback to the controller) from the temperature sensing probe 55 (Para. 0091-0092; Figures 17-19). 
Owensby et al is silent regarding the temperature sensing probe includes a rotatable knob and a piercing shaft having a temperature sensor, the piercing shaft being extendable from a first position, in which the piercing shaft is substantially contained within the rotatable knob, to a second position, in which the piercing shaft extends out of the rotatable knob and protrudes into said cooking appliance; wherein rotation of the rotatable knob effects the extension of the piercing shaft from the first position to the second position. 
	Griffin further teaches that the temperature sensing probe 10 includes a rotatable knob 14 and a piercing shaft 18 having a temperature sensor 20, the piercing shaft 18 being extendable from a first position (i.e. starting position), in which the piercing shaft 18 is substantially contained within the rotatable knob 14, to a second position (i.e. extended position), in which the piercing shaft 18 extends out of the rotatable knob 14 and protrudes into the cooking appliance 12 (Para. 0019-0022; Figures 2-3); wherein rotation of the rotatable knob 14 effects the extension of the piercing shaft 18 from the first position (i.e. starting position) to the second position (i.e. extended position; Para. 0019-0022; Figures 1-3). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to replacing to the temperature sensing probe as taught by Owensby et al by incorporating the temperature probe as taught by Griffin et al, for accommodating the adjustments to the penetration distance of the different cuts of meat, i.e., different thicknesses, so the temperature indication accurately reflects the doneness of the interior of the meat.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Owensby et al (US 2012/0148713 A1 as previously recited) in view of Fox (US 4,875,782 A as previously recited).
With respect to claim 7, Owensby et al discloses of a cooking appliance (Figures 1-24), the cooking appliance (Figures 14-24) comprising: an upper housing 202 having a first heating surface 204 (Para. 0043 and 95; Figures 17-24); a lower housing 201 having a second heating surface 203 (Para. 0043 and 95; Figures 17-24); a temperature sensing probe 55 removably affixable to the upper housing 202 and selectively extendable through the upper housing 202 and the first heating surface 204 (Para. 0043, 0091-0093 and 0095; Figures 17-24); wherein the temperature sensing probe 55 may be selectively extended between a first position (Figure 17) in which the temperature sensing probe 55 does not extend beyond the first heating surface 204, and a second position (Figure 18) in which the temperature sensing probe 55 does extend beyond the first heating surface 204, during operation of the cooking appliance (Para. 0043, 0092-0093 and 0095; Figures 17-24).
Owensby et al fails to disclose that a temperature sensing probe in a temperature probe housing removably affixable to the upper housing and selectively extendable from the temperature probe housing.
Fox teaches of a temperature sensing probe 26 in a temperature probe housing 28 and selectively extendable from the temperature probe housing 28 (Col. 4, lines 54-66; Col. 5, lines 11-25; Figures 1-2).
[AltContent: arrow][AltContent: textbox (Housing of Temperature Probe)][AltContent: arrow][AltContent: textbox (Housing of Apparatus)][AltContent: arrow][AltContent: textbox (Motor)][AltContent: arrow][AltContent: textbox (Temperature probe)][AltContent: arrow][AltContent: textbox (Rotatable gear)]
    PNG
    media_image4.png
    742
    345
    media_image4.png
    Greyscale

Figure 1 of Fox
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Owensby et al, with Fox by adding to the temperature sensing probe as taught by Owensby et al the incorporation of the temperature tube housing as taught by Fox, for the purpose of inserting the thermocouple assemblies having various probe depths in order to measure the temperature of the material at varying depths.

Response to Amendment
With respect to Claim Objection: Applicant’s amendments of claims filed on December 22, 2021, has not overcome the previous claim objection of the last Office action, thus the previous claim objection is maintained. 
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.

Applicant argues: “Applicant has amended claim 5 as above illustrated to recite inter alia: "...a removably lockable temperature sensing probe in a temperature probe housing that is removably affixable a housing adjacent a heating surface,..." In particular, Owensby is clear that temperature probe 55 cited in Figs. 17 and 18 as cited by the Office neither has a housing (none is mentioned, described, or discussed), and Fig. 18 clearly illustrates that the probe is not removably locked or affixed into place when in operation. Indeed, Owensby illustrates that operation of the probe requires usage of a "linear actuator 53" attached to "a bracket or other support member 52" as described in [0091]. Thus, Owensby cannot anticipate that which it does not disclose and, indeed, teaches directly away from. Therefore, Applicant respectfully requests withdrawal of the §102 rejections predicated on this basis” on pages 6-7 of remarks.

Examiner response: The examiner respectfully agrees with applicant’s interpretation of the previous 35 USC 102 rejection regarding applicant’s amendment to claim 5. 
Regarding claim 5, applicant’s amendment reciting “a removably lockable temperature sensing probe in a temperature probe housing that is removably affixable a housing adjacent a heating surface” does overcome the previous 35 USC 102 rejection as anticipated by Owensby et al. The examiner withdraws the previous 35 USC 102 i.e. cooking appliance) adjacent the heating surface. The examiner interprets that the temperature sensing probe of Owensby is removably lockable when the temperature sensing probe is inserted into the bore within cooking appliance by an actuator. Since Applicant broadly discloses an active step where the temperature sensing probe is locakable and does not disclose of a locking mechanism interacting with the temperature sensing probe, the examiner interprets that the insertion of the temperature sensing probe into the bore of the cooking appliance reads on the language of claim 5.  The examiner interprets that the probe within the bore hole is similar to a deadbolt fitting into a hole. Owensby et al fails to teach of a temperature sensing probe within a temperature probe housing, however Fox remedies the deficiencies of Owensby et al regarding the temperature sensing probe within a temperature probe housing. Therefore it would have been obvious to modify Owensby in view of Fox because Fox temperature probe housing allows for a more precise control of the linear movement desired to be imparted to the temperature probe in order to extend within a material and measure the temperature at a plurality of locations therein. 

Applicant argues: “Paragraph [0105] is the only paragraph to discuss a thermocouple or probe position in the entire reference. Indeed, Bobo is entirely silent about how any kind of removability would be accomplished or how to connect a removable probe. There are no advantages listed. Indeed, when taken as a whole, 

Examiner response: The examiner disagrees with applicant’s interpretation of the previous 35 USC 103 rejection of claim 8 over Bobo in view of Griffin et al. 
Regarding claim 8, Bobo teaches of a temperature sensor (i.e. thermos-couple) that is ensured to stay secured to the grid arrays of the waffle iron via a spring or similar 
   
Applicant argues: “As noted for claim 5 above, Owensby is wholly deficient in teaching any sort of removable housing. Likewise, Fox (and Griffin to the extent discussed for above claim 8) is equally deficient in this teaching. Although the Office cites Figure 1 of Fox, and points to element 28 as a probe housing from which a temperature sensing probe 26 moves, Applicant notes that in this interpretation that the housing 28 is plainly bolted into the overall housing of apparatus 10. Indeed, the entire unit is clearly integrated into one piece as illustrated from Figure 2 which shows a unified housing which is further shown in cutaway view of Figure 1. Thus, Fox, like Owensby, completely teaches away from the idea of a removable probe. As above noted, Griffin, is entirely static with no moving parts at all, let alone a rotatable housing handle. On this basis Applicant respectfully requests withdrawal of the § 103 rejection. 
Additionally, while Fox may, for purposes of argumentation, disclose a "rotatable gear" as allegedly illustrated by element 22 in the augmented Figure 1 produced by the 

Examiner response: Applicant’s arguments regarding claim 6 are persuasive, but does not place claim 6 in condition for allowance. Therefore after further consideration of the previous rejection of claim 6, the examiner has removed the redundant rejection of Fox and now rejects claim 6 under 35 USC 103 over Owensby et al in view of Griffin et al. 
Regarding the temperature sensing probe as taught by Owensby et al, Owensby teaches a temperature sensing probe that is lockable to a cooking appliance. Without applicant specifically disclosing the structure of the locking mechanism for the temperature sensing system, the examiner interprets that when the temperature sensor of Owensby is inserted within the bore within the cooking appliance, the temperature sensor becomes locked in place until withdrawn from the cooking appliance. Since Owensby teaches of an actuator and support structure that moves the temperature sensing probe closer and away from the heating surface of the cooking appliance, the examiner interpreted that it would have been obvious to use the housing, actuator and 

Furthermore as disclosed in examiner’s response regarding claim 5, Owensby et al fails to teach of a temperature sensing probe within a temperature probe housing, however Fox remedies the deficiencies of Owensby et al regarding the temperature sensing probe within a temperature probe housing. Based on claim 7, the combination of Owensby et al and Fox teaches of a temperature sensing probe that is within a temperature probe housing wherein the temperature sensor is removably affixable to the upper housing and is selectively extendable from the temperature probe housing. Since Owensby teaches of a retractable temperature sensing probe and Fox teaches of a retractable temperature sensing probe within a housing, it would have been obvious to add a covering of Fox to the temperature sensing probe as taught by Owensby because Fox temperature probe housing allows for a more precise control of the linear movement desired to be imparted to the temperature probe in order to extend within a material and measure the temperature at a plurality of locations therein. Therefore the examiner maintains the previous 35 USC 103 rejection of claim 7. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIALLO I DUNIVER/
Examiner, Art Unit 3761
January 13, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761